       Case 1:21-cr-00091-RCL Document 1 Filed 01/18/21 Page 1 of 1




   Craig Michael Bingert



          Defendant(s)




                         January 6, 2021


Code Section                                      Offense Description

18 USC 231(a)(3) Certain Acts During Civil Disorder




                                                                Complainant’s
                                                                C
                                                                Co mplainant’s signature

                                                         Emily T. Eckert, Special Agent
                                                                 Printed name and title




   01/18/2021
                                                                   Judge’s signature

      Washington D.C.                                                                      _ _
                                                                 Printed name and title
